Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 02 May 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 43 and 64 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 1-2 and 5 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claims 1 and 2 for the recitation ‘a carbohydrate structure having the structure’, has been overcome by amendment.
6. The rejection of Claims 1-2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendments and applicant’s remarks.
7. The rejection of Claims 1-7, 9, 11-14,16-17, 19-20, 25-26, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Saragovi et al (WO 2015/081438 A1; cited in IDS filed 06/20/2019) in view of Astronomo et al (Nature Review Drug Discovery, 2010, 9(4), 308-324; cited in IDS filed 06/20/2019) has been withdrawn in view of the amendments and applicant’s remarks. There is no suggestion or motivation in Astronomo to arrive at the claimed compounds by incorporating a triazine and a C2-C20-alkyl as a linker in the conjugates of Saragovi.
	The requirement for species election in the Election/Restriction mailed 26 July 2021 has been withdrawn. Claims 8, 10, 15, 18, 21-24 and 27-28 have been rejoined with claims1-7, 9, 11-14, 16-17, 19-20, 25-26 and 29-30 in Group I and examined on the merits in this Action.
Claims 1-42 and 44-63 are pending in the case. Claims 31-42 and 44-63 (Groups II-VI) have been withdrawn from consideration as being drawn to non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 recite carbohydrate antigen associated with an infection, bacterial, viral, HIV, HCV or Epstein-Barr virus infections. All of the said claims depend from claim 1, which is drawn to a cancer vaccine. There is insufficient antecedent basis for carbohydrate antigen associated with an infection, bacterial, viral, HIV, HCV or Epstein-Barr virus infections in claims 9-12.
Claims 4-30 recites the limitation "composition" in 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 16, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (The Journal of Biological Chemistry, 2004, 279(24), 25390-25399; newly cited).
Lou et al teaches the following compounds (page 25392, Fig. 1):
	
    PNG
    media_image1.png
    336
    777
    media_image1.png
    Greyscale

	In the above compound(s), carbohydrate part is GD3, the antigen A; the succinimide is the ring P, y being 1; S is the linker and KLH is the core M. This teaching reads on claims 1-3, 6, 8, 16 (P is heterocyclyl), 25, 27 and 28 (M is polypeptide, a carrier protein, KLH) and 29-30 (x is 4 and 8). The conjugates are for immunotargeting human melanoma cells (Abstract; page 25398-last paragraph; limitation of claims 4-5). Therefore, Zou et al anticipates claims 1-6, 8, 16, 25, 27 and 28.

Claim(s) 1-6, 19-20 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (PNAS, 2013, 110(7), 2517-2522; newly cited).
Huang et al teaches compounds C-E (page 2518, Scheme 1):


    PNG
    media_image2.png
    342
    830
    media_image2.png
    Greyscale

	In the above compound Globo H is the carbohydrate antigen. There is a linker through which the antigen is attached to a protein (M). This reads on claims 1-2 for y = 0, i.e., no ring P and x = 2-4, 6 and 8, and reads on claim 3. The compound GH-DT (Scheme 1) induced anti GH response against breast cancer cells (page 2518, left col, see para above Fig. 1; limitation of claims 4-6 for tumor associated antigen, 19-20-linker has hydrocarbyl group, claims 25-26-polypeptide, carrier protein and claims 29-30 for x = 4 and 8). Therefore, Huang et al anticipates claims 1-6, 19-20 and 29-30.

Claim(s) 1-6, 16, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buskas et al (Chem Eur J, 2004, 10, 3517-3524; newly cited).
Buskas et al teaches compound 12 (page 3520, Scheme 5):

    PNG
    media_image3.png
    230
    588
    media_image3.png
    Greyscale

	The above compound has Lewis Y as antigen A, ring P, and has a linker that attaches the antigen and ring to the protein (core M). This reads on claims 1-3, 5-6 for Lewis Y, claims 25 and 27 for polypeptide, carrier protein. The antigen is tumor associated antigen (Abstract; limitation of claim 4). The compound has cycloalkyl and heterocyclyl rings (P as in claim 16). The linker, the one that links the cyclohexane ring to the protein, has an amide linkage (as in claim 24). Therefore, Buskas anticipates claims 1-6, 16, 24, 25 and 27.

Claim(s) 1-6, 19, 20, 25, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sabbatini et al (Clin Cancer Res 2007, 13(14), pages 4170-4177; newly cited).
Sabbatini et al teaches (page 4172, Fig. 1):

    PNG
    media_image4.png
    872
    1509
    media_image4.png
    Greyscale

	Compound GM2-KLH has the ganglioside antigen GM2 (A) attached through an alkyl linker (L) to KLH (core M). This reads on claims 1-2 for y = 0, z = 1 and x = 1 and read on the limitations of claims 3, 4 (tumor associated antigen), 5-6 (ganglioside carbohydrate antigen and GM2), 19 (hydrocarbon linker), 20 (C2-C20 alkyl), 25 (polypeptide), 27 (carrier protein) and 28 for KLH).
	Compound GloboH-KLH and LeY-KLH read on claims 1-6, 16 (M2C2H has both maleimido and cyclohexane rings), 25 (polypeptide), 27 (carrier protein) and 28 for KLH).
Therefore, Sabbatini anticipates claims 1-6, 19, 20, 25, 27 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al (The Journal of Biological Chemistry, 2004, 279(24), 25390-25399; newly cited) in view of Sabbatini et al (Clin Cancer Res 2007, 13(14), pages 4170-4177; newly cited) and further in view of Saragovi et al WO 2015/081438; of record and newly cited in this rejection) and Astronomo et al (Nature Review Drug Discovery, 2010, 9(4), 308-324; cited in IDS filed 06/20/2019; of record and newly cited in this rejection).
The teachings of Zou and Sabbatini are set forth above. Both references teach conjugates having some of the claimed antigens (A), rings, linkers and the core M. The antigens used by Zou and Sabbatini include those recited in claims 13 and 15. Zou and Sabbatini do not teach some of the antigens recited in claim 6, the antigen in claims 7 and 14, the rings in claim 17-18, some of the linkers in claims 19-24 and some of the cores (M) in claim 26.
Saragovi et al, drawn to immunogenic compounds for generating antibodies, teaches a central core, which is PAMAM (page 10, para 0050; M in the formula recited in claims 1-2 and limitation of claim 26). PAMAM is also a polyamine (as in claim 25). The core is attached to a carbohydrate antigen GD2, via a ring and a linker (pages 10-11, paras 0051-0052; moiety A and linker L as in claims 1-2, x=4 as in claims 1-2 and 29, a ganglioside antigen as in claims 5 and 13-14, and limitations of claims 6-7 for GD2). The ganglioside is a tumor associated carbohydrate antigen (page 7, paras 0034-0036 and 0038; as in claims 4-5). The compounds of Saragovi can be multimers from 2 to 16 (page 8, para 0044; reads on x = 1 to 16 in claims 1-2 and x= 8 in claim 30). The carbohydrate antigens would be homogeneous (page 13, para 0065; as in claim 2). 
According to Astronomo et al several conjugate versions of polysaccharide antigens are in development. This includes tumors and viruses like HIV (page 308, right col., last three lines; Fig. 1, page 309; page 312-see under Glycan arrays; page 317; as in claims 4, 9, 11 and 12). Fig. 3 (at page 218) shows the use of a heterocyclic ring having three nitrogen atoms (heterocyclyl as in claim 16). According to Astronomo, TACA’s resembling the natural presentation on target cells are important (page 319, left col. first full paragraph). This teaching in view of Saragovi’s teaching regarding carbohydrate antigen being homogenous and that of Zou and Sabbatini, the artisan would make the conjugates as instantly claimed including those having a homogeneous population of carbohydrate structures as in claims 2 and 3.
Astronomo suggests using the cycloalkyl ring in glycoconjugate immunogens (Fig. 3, page 318). One of ordinary skill in the art will find it obvious to replace the phenyl ring in the conjugate of Saragovi with a hydrocarbon linker as in claims 19-20, since the artisan would consider the linkers recited in claims 19-20 as variants of the cycloalkyl taught by Astronomo. The artisan would make this substitution in order to look for other alternative water-soluble conjugates since Saragovi teaches the administration of aqueous solutions of the conjugates (para 0067 at page 12). In view of the combined teachings of the prior art, it would be obvious to one of ordinary skill in the art to make the claimed compounds having the different combinations for A, P, L and M since such conjugates are known in the art for antibody production against cancers and tumors and conjugates having antigens for viral infections is also suggested. Therefore, the artisan would make the claimed conjugates having all the components as in claim 6, the antigens in claim 7, the rings in claim 17-18, the linkers in claims 19-24 and the cores (M) in claim 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant conjugates since such conjugates having the claimed carbohydrate antigens and the core with other linkers and ring (P) are known to elicit immunogenic response.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, conjugates of carbohydrate antigens with the core, the ring moiety and a linker as claimed are known in the art to produce good immune response. Similar conjugates as vaccines for cancers/tumors and viral infections are also being developed (Astronomo). This shows the need for the conjugates as claimed for use in treating bacterial and viral infections. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art will be motivated to look at other similar conjugates that elicit strong immunogenic response for use as vaccines in cancers, bacterial and viral infections.

Conclusion
1. Elected claims 1-30 (Group I) are rejected.
2. Claims 31-42 and 44-63 (Groups II-VI) have been withdrawn from consideration as being drawn to non-elected invention.
3. Claims 43 and 64 have been canceled.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623